DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on January 31, 2020.
Claims 1–8 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–8 are directed to a process (“A method”), and therefore satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–8, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
At least one issuer of currency comprising or interfacing with at least one registry of at least one unique identifier;
At least one physical currency comprising a replication of at least one said unique identifier sequence from said registry;
At least one consumer to receive and exchange or donate at least one said physical currency;
At least one merchant to electronically confirm said replicated unique identifier with that of original currency note sequence in said registry as to support the legitimization of said physical currency in exchange for goods and or services where by utilizing the benefits of both the physical and electronic forms of exchange.
The claims, therefore, recite a physical currency for performing transactions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The additional elements of the claims are various generic computer components to implement this abstract idea (“blockchain”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to record a currency and perform a transaction.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.

For claims 2, 4, and 5, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the physical currency recited in claim 1 by further specifying the transactions it is used in—“abusive substances and or weapons and or other predetermined services or materials may be prohibited”, “need additional verification present during purchase”, and “electronically marked in order to monitor potential illicit conduct”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3 and 8, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the physical currency recited in claim 1 by further specifying the registry—“consumer can elect to register one or more of their said physical currency to themselves” and “registry is represented by blockchain”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these 
For claims 6 and 7, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the physical currency recited in claim 1 by further specifying what the currency comprises—“at least one additional authorization sequence” and “at least one material and or at least one item of intrinsic value”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 102
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigelson, U.S. Patent App. No. 2013/0166455 (“Feigelson”).
For claim 1, Feigelson teaches:
A method of currency or payment using a hybrid of electronic and physical medium of exchange to purchase goods and services that comprises (¶ 19: example physical and digital payments):
At least one issuer of currency comprising or interfacing with at least one registry of at least one unique identifier (¶ 33–34: manufacturer of token connected to digital currency network, with private key);
At least one physical currency comprising a replication of at least one said unique identifier sequence from said registry (¶ 42: physical medium encoding secret data);
At least one consumer to receive and exchange or donate at least one said physical currency (¶ 23: users of token can make payments);
At least one merchant to electronically confirm said replicated unique identifier with that of original currency note sequence in said registry as to support the legitimization of said physical currency in exchange for goods and or services where by utilizing the benefits of both the physical and electronic forms of exchange (¶ 73: merchant can accept card payment and scan the card for the private key).
For claim 3, Feigelson teaches all the limitations of claim 1 above and further teaches:
The method as recited in Claim 1, wherein the issuer comprises or interfaces with at least one registry of said consumers in which said consumer can (¶ 22, 34: private key used to record ownership; ¶ 36: private and public keys recorded used to transfer currency).
For claim 4, Feigelson teaches all the limitations of claim 3 above and further teaches:
The method as recited in claim 3, wherein said registered note would need additional verification present during purchase in order to validate the consumer's ownership of registered to said merchant (¶ 50: public key or derivative can be printed for additional verification of data).
For claim 6, Feigelson teaches all the limitations of claim 1 above and further teaches:
The method as recited in claim 1, wherein at least one said physical currency would comprise at least one additional authorization sequence and or corresponding authorization sequence that would need to be validated with at least one additional authorization sequence and or corresponding authorization sequence that is comprised in at least one separate registry (¶ 35–36: public key can be used for additional verification).
For claim 7, Feigelson teaches all the limitations of claim 1 above and further teaches:
The method as recited in Claim 1, wherein the said physical currency comprises at least one material and or at least one item of intrinsic value (¶ 25: physical device can be any material).


For claim 8, Feigelson teaches all the limitations of claim 1 above and further teaches:
The method as recited in Claim 1, wherein said registry is represented by blockchain (¶ 34: digital currency network can be Bitcoin network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feigelson, U.S. Patent App. No. 2013/0166455 (“Feigelson”) in view of Li, U.S. Patent App. No. 2020/0065801 (“Li”).
For claim 2, Feigelson teaches all the limitations of claim 1 above.  Feigelson does not teach: wherein the exchange of said physical currency for abusive substances and or weapons and 
	Li, however, teaches:
The method as recited in Claim 1, wherein the exchange of said physical currency for abusive substances and or weapons and or other predetermined services or materials may be prohibited by the issuer, merchant, or other entity (¶ 59: illegal transactions restricted on account currencies).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physical and digital payment in Feigelson by adding the transaction restriction from Li.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing illicit transactions—a benefit explicitly disclosed by Li (¶ 3: need for determining illicit transactions, such as money laundering; ¶ 59: illegal transaction restriction to reduce possibility of money laundering).
For claim 5, Feigelson teaches all the limitations of claim 1 above.  Feigelson does not teach: wherein at least one said unique identifier is electable by at least one law enforcement entity to be electronically marked in order to monitor potential illicit conduct.
	Li, however, teaches:
The method as recited in Claim 1, wherein at least one said unique identifier is electable by at least one law enforcement entity to be electronically marked in order to monitor potential illicit conduct (¶ 59: digital currencies can be put in judicial supervision account and traced; ¶ 35: currencies identified by identifier).
(¶ 3: need for determining illicit transactions, such as money laundering; ¶ 59: illegal transaction currency tracing to reduce possibility of money laundering).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Trexler et al., U.S. Patent App. No. 2019/0351694, discloses a laminate containing a code or key for a blockchain.  
Sobotka, U.S. Patent App. No. 2018/0240086, discloses digital currency keys connected to a physical medium.
DeCastro, U.S. Patent App. No. 2015/0170112, discloses a currency storage card apparatus for virtual digital currency.
Shi et al., U.S. Patent App. No. 2020/0202343, discloses a blockchain for tracking suspicious transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696